Indictment for kidnapping Peter Howard, a free negro.
Peter Howard was sworn on the voire dire without previous proof of freedom; but on his stating that he was born a slave, the court held, that proof of his freedom must be made aliunde. This was done: but it appeared that at the time he was kidnapped, there were white persons present aiding and assisting in the crime, the point ruled in Whitaker's case (ante, 549,) was again raised.
Chief Justice Booth and Judge Milligan affirmed that decision. Judge Layton dissented.
The prisoner was convicted.